           Case 3:15-cv-00254-RCJ-CLB Document 77 Filed 05/14/20 Page 1 of 3



1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada State Bar No. 11479
     JASON F. CARR
3
     Assistant Federal Public Defender
4    Nevada State Bar No. 006587
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6
     (702) 388-5819 (fax)
7    Jason_Carr@fd.org

8    Attorney for Petitioner Gallegos

9
                            UNITED STATES DISTRICT COURT
10
                                   DISTRICT OF NEVADA
11

12   FERNANDO GALLEGOS,                          Case No. 3:15-cv-00254-RCJ-VPC

13                Petitioner,                    UNOPPOSED MOTION EXTENSION
                                                 OF TIME TO FILE OPPOSITION TO
14         v.                                    SECOND MOTION TO DISMISS

15   ISIDRO BACA, et al.,                        (Fourth Request)

16                Respondents.

17

18         COMES NOW the Petitioner, Fernando Gallegos, by and through counsel of

19   record, Jason F. Carr, hereby files this request extension of time to file Reply and

20   Legal Memorandum in Support of his Amended Petition.           Gallegos requests an

21   extension of thirty days. The Replay will now be due May 16, 2020.

22         This motion is based upon the attached Points and Authorities and all

23   pleadings and papers on file herein.

24

25

26   .
           Case 3:15-cv-00254-RCJ-CLB Document 77 Filed 05/14/20 Page 2 of 3




1                                 POINTS AND AUTHORITIES
2          1.       On February 16, 2017, this Court issued an Order granting Petitioner’s
3    Motion for Leave to File a Third Amended Petition. (ECF No. 39.) On May 4, 2017,
4    Petitioner filed his Third Amended Petition. (ECF No. 42).
5          Respondents filed their Answer on November 8, 2019. (ECF No. 69.)
6          2.       Petitioner Gallegos request an extension of time until May 16, 2020.
7          3.       Counsel requests this time because of press of business and the
8    uncertainties caused by the COVID-19 outbreak. Counsel is still having a lot of
9    trouble with remote access and filing. In fact, counsel believed he filed this MFE on
10   April 16, 2020, but the internet connection dropped it before filing.
11         4.       Counsel for Respondents do not object to this request for a continuance,
12   however the State requests that counsel for habeas petitioners make clear that
13   nothing about the decision not to oppose Petitioner’s extension request signifies an
14   implied finding of a basis for tolling any applicable period of limitations or the waiver
15   of any other procedural defense. Petitioner at all times remains responsible for
16   calculating any limitations periods and understands that, in granting an extension
17   request, the Court makes no finding or representation that the petition, any
18   amendments thereto, and/or any claims contained therein are not subject to dismissal
19   as untimely.
20         5.       This motion is not filed for the purpose of delay, but in the interests of
21   justice, as well as in the interest of Mr. Gallegos. Counsel respectfully requests that
22   this Court grant the request for an extension of time to file the Opposition to May 16,
23   2020, in order for the effective and thorough representation of Mr. Gallegos in his
24   federal habeas action.
25

26



                                                  2
          Case 3:15-cv-00254-RCJ-CLB Document 77 Filed 05/14/20 Page 3 of 3




1

2

3          Dated: April 16, 2020.
4                                                Respectfully submitted,
                                                 RENE L. VALLADARES
5
                                                 Federal Public Defender
6
                                                 /s/ Jason F. Carr
7                                                JASON F. CARR
8                                                Assistant Federal Public Defender

9
           It is hereby ORDERED that, good cause appearing herein, that Petitioner
10
     Fernando Gallegos’ Reply to Respondent’s Answer is due on May 16, 2020.
11

12

13

14                                               ______________________________
15                                               ROBERT C. JONES
                                                 United States District Judge
16
                                                 Dated: ________________________
                                                          May 14, 2020.
17

18

19

20

21

22

23

24

25

26



                                             3
